DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2020 has been entered.
Claims 1, 6-9 and 18-23 are under prosecution at this time.
Response to Arguments
Applicant’s arguments and declaration filed with the RCE is made of record.  Applicant’s explanation of what they mean by the term monolithic is to be understood as set forth in the remarks dated 04/09/2020.  With this the 112 and the prior art rejections are withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 6-9 and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter not properly described in the application and only found in the claims as filed and raises doubt as to possession of the claimed invention at the time of filing is “the group consisting of: ethylenecarboxylic acid, ethylenecarboxylic acid esters, styrenated ethylenecarboxylic acid esters and combinations thereof.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-9 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to what the current claims directed to.  Is it directed to a coating material? Or a nonwoven fabric comprising PET fiber in a binder having a coating?  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-8 and 18-19 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPUB 20130129993A issued to Qin et al.
 Regarding Claim 1, where Applicant seeks a waterproofing impermeable monolithic coating material for construction surfaces including floors, roofs, decks, walls, pools, reservoirs, tiles, tanks, comprising: a nonwoven fabric comprising polyethylene terephthalate fibers bonded together with a first binder; and a second binder on one surface of said fabric; wherein the first and second binders are functionally equivalent, and wherein the first and second binders comprise an ethylene carboxylic acid copolymer independently selected from the group consisting of: ethylenecarboxylic acid, ethylenecarboxylic acid esters, styrenated ethylenecarboxylic acid esters and combinations thereof; USPUB 20130129993A issued to Qin et al disclose sheet-like products, made from a low- making density web (nonwoven coform sheet which at 0091 USPN 4100324 shows can be PET), are disclosed containing an additive composition. The additive composition, for instance, comprises an aqueous dispersion containing an alpha-olefin polymer, and an ethylene-carboxylic acid copolymer. The additive composition may be applied to the surface of the web so that it does not thoroughly or even substantially penetrate the web. For instance, the additive may be applied to one or both surfaces of the web by gravure printing, press coating, spraying or the like. The additive composition may improve the strength of the web.  
The ethylene carboxylic acid is the first and second binder.  The first binder with it penetrating the web to bind the fibers and the second binder of the ethylene carboxylic acid applied on the surface.  
Qin et al do not teach that the composite is used for construction surfaces including floors, roofs, decks, walls, pools, reservoirs, tiles, tanks.  The recitation in the claims that “used for construction surfaces including floors, roofs, decks, walls, pools, reservoirs, tiles, tanks” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the 
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Qin et al. disclose the composite as presently claimed, it is clear that the composite would be capable of performing the intended use, i.e. to facilitate bending said elongate around wall corners, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding Claim 6, where Applicant seeks that the coating material of Claim 1, wherein the first and second binders consist of the same material; Applicant is directed to the abstract, which teaches that ethylene carboxylic acid is the first and second binder.  The first binder with it penetrating the web to bind the fibers and the second binder of the ethylene carboxylic acid applied on the surface.
Regarding Claim 7, where Applicant seeks that the coating material of Claim 1, wherein the binders are further mixed with calcium carbonate, silicone or cellulose ether; Applicant is directed to 0070-0074 of the instant reference. 
Regarding Claim 8, where Applicant now seeks that the coating material of Claim 1, wherein the binders further contain titanium dioxide, lighteners, biocides, aluminum hydroxide or pigments; Applicant is directed to 0070-0074 of the instant reference.
	Regarding new Claim 18, where Applicant seeks that the coating material of Claim 1, wherein the nonwoven fabric has a weight of between 120 and 180 g/m 2; 
Regarding New Claim 19, where Applicant seeks that the coating material of Claim 1, wherein the nonwoven fabric has a thickness of between 0.50 and 0.70mm: Applicant is directed to 0117 of the instant reference. As the instant reference does not specifically teach the thickness that Applicant seeks of the nonwoven fabric, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness of the nonwoven used in the composite, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed weight is critical and has unexpected results. In the present invention, one would have been motivated to optimize the thickness . 
Allowable Subject Matter
Claims 9 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



AP